ORDER
On September 21, 1999, Defendant Del Wayne First filed a Petition for Review from an Order for Payment issued on August 31, 1999, the Honorable Barry C. Bighorn Sr., presiding. The petition was denied by this Court on February 2, 2000. On February 25, 2000, the defendant filed an “Addendum to Appeal”, accompanied by various documents, in support of his September 21, 1999, petition. In our Order denying defendant’s Petition for Review, we instructed our Clerk to mail a copy of our Order along with a copy of our Rules of Procedure in the Court of Appeals. Our record does not reflect when or whether defendant was served with our Order. Thus, we treated defendant’s “Addendum to Appeal” as a Motion for Reconsideration and denied same on September 1, 2000. Our denial resulted because (he Addendum to Ap*243peal and the attached documents did not satisfy the requirements of Rule 9 of the Rules of Procedure in the Court of Appeals and therefore we found no legal basis for reconsideration of our Order Denying Petition for Review dated February 2, 2000.
On September 15, 2000, defendant filed another document entitled, “Motion for Reconsideration”. We find no legal basis for reconsideration.
IT IS NOW THEREFORE, THE ORDER OF THIS COURT THAT:
1. Our Order Denying Petition for Review is affirmed.
2. All Tribal Court judgments and orders heretofore stayed or not acted upon because of, or pursuant to the pendency of this appeal, are herewith restored and shall be given full force and effect without further delay.
3. The Clerk of this Court is instructed not to accept any further documents in this matter regarding review of our original Order Denying Petition for Review.